In an action to recover damages for personal and property injuries and wrongful death, defendants Lumber Headquarters of Brooklyn, New York/and Ingrid K. Abrahamson, as administratrix of the estate of Michael Guinn, appeal from an order of Supreme Court, Queens County, dated November 30, 1972, which denied motions to dismiss the action as to them for failure to serve a complaint within the time allowed therefor and granted/plaintiffs’ cross motion directing defendants to accept a complaint. Order Reversed as to appellants, without costs, motions to dismiss the action grafted as to appellants, and cross motion denied, in the exercise of discretion/ Upon a motion to dismiss an action for lack of prosecution the plaintiff is required to show (1) a reasonable excuse or justification for the delay/ind (2) that the cause of action has merit (Melfl v. Nash, 40 A D 2d 1017). This plaintiffs failed to do. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.